DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The office action sent in response to Applicant’s communication received on 9/10/2020 for the application number 17/017258. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-20 are presented for examination. 

Information Disclosure Statement
The information disclosure submitted on 9/10/2020 was  filed before the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note: 
Regarding claims 17-20, claims includes computer readable storage medium. The claim does not invoke 101 since the specification cites that  A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire ( Para 0103) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-9, 12, 15-17 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zhao ( Multi-source Knowledge Fusion: A Survey) 
Regarding claim 1, Zhao teaches a  computer-implemented method comprising: extracting contextual information from a plurality of documents; generating, based on the extracted contextual information, a knowledge graph for each document of the plurality of documents (different knowledge graph for different sources, Under B. Multi-knowledge Graph Fusion, Page 121) ; analyzing each knowledge graph to determine if one or more entities of each knowledge graph are linked ( For different data sources and different forms of knowledge, the newly extracted entities and relationships are integrated into the existing knowledge graph. Page 120, III. Multi-Source Knowledge Fusion Related Technologies ) ; and fusing, in response to an entity in a first knowledge graph being linked to an entity in a second knowledge graph, the first knowledge graph with the second knowledge graph to create a fused knowledge graph ( entity alignment for fusion of knowledge graphs, Under B. Multi-knowledge Graph Fusion, Page 121; entity linking, A. Open Source Knowledge Fusion) 


Regarding claim 4, Zhao as above in claim 1, teaches , wherein analyzing each knowledge graph to determine if the one or more entities of each knowledge graph are linked comprises: identifying the one or more entities from each knowledge graph; determining a set of textual mentions related to each of the one or more entities; and mapping one or more textual mentions from the set of textual mentions to a same or a similar entity in a different knowledge graph ( semantic similarity between eh entities; , using the link information in the Wikipedia text (the correspondence between anchor text and entity) to make the word representation of entity in text as close as possible to the entity representation in knowledge bases, so as to realize the representation learning of text and knowledge base fusion; Zhou et al. also used similar ideas to fuse entity description information, B. Multi-knowledge Graph Fusion) 


Regarding claim 7, Zhao as above in claim 1, wherein the contextual information comprises related entities [relationship], entity classes[entity type], and attributes of entities[entity description information ] (  , it considers entity type, entity description information and the relationship between entities in the related research of entity alignment. On the other hand, it combines other information to obtain better knowledge representation results in the representation learning of knowledge graphs, C. Information Fusion within Knowledge Graph) 

Regarding claim 8, Zhao as above in claim 1, receiving a natural language query regarding the one or more entities ( intelligent question asking) ; analyzing the fused knowledge graph to determine an answer to the natural language query ( multisource knowledge fusion) ; and outputting, in response to analyzing the fused knowledge graph, the answer to the natural language query ( IV. Multi-Source Knowledge Fusion Related Technologies) 

Regarding claim 9, arguments analogous to claim 1, are applicable. In addition, Zhao teaches A system comprising: a processor; and a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor ( embodied within Big Search in Cyberspace, natural language processing, and so on, effectively promote the construction of domain knowledge graphs, and bring enormous
social and economic benefits, Abstract) 
Regarding claim 12, arguments analogous to claim 4, are applicable. 
Regarding claim 15, arguments analogous to claim 7, are applicable. 
Regarding claim 16, arguments analogous to claim 8, are applicable. 
Regarding claim 17, arguments analogous to claim 1, are applicable. In addition, Zhao teaches A computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method of claim 1 ( embodied within Big Search in Cyberspace, natural language processing, and so on, effectively promote the construction of domain knowledge graphs, and bring enormous social and economic benefits, Abstract) 

Regarding claim 20, arguments analogous to claim 8, are applicable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5-6, 10-11, 13-14 and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Zhao ( Multi-source Knowledge Fusion: A Survey) and further in view of Lin ( QA4IE: A Question Answering Based System for Document-Level General Information Extraction) 


Regarding claim 2, Zhao as above in claim 1, teaches , wherein extracting the contextual information from the plurality of documents(For entity alignment tasks, pre-aligned entities are used to facilitate context information transmission across knowledge graphs, Under B. Multi-knowledge Graph Fusion)  comprises: performing entity recognition (NER) on unstructured text of each document of the plurality of documents( The same entities in semantics will have different expressions in different knowledge graphs, and entities with the same name may also represent different things. Multi-knowledge graph fusion is not simply to merge knowledge graphs, but to discover equivalent instances, equivalent attributes or equivalent classes among knowledge graphs, and to determine which entities and relationships from different knowledge graphs will be aligned, Under B. Multi-knowledge Graph Fusion) 
Zhao does not explicitly teaches performing named-entity recognition (NER) on unstructured text of each document identifying, in response to performing NER, the one or more entities from the unstructured text of each document; and analyzing the one or more entities using a reading comprehension dataset
However Lin  teaches performing named-entity recognition (NER) on unstructured text of each document ( named entity recognition, Under A. FRAMEWORK OVERVIEW, Page 3)  identifying, in response to performing NER, the one or more entities from the unstructured text of each document ( unstructured text, Fig 2 ( for e.g.)) ; and analyzing the one or more entities using a reading comprehension dataset ( using SQuAD, 3) CONVERT TO SQuAD FORMAT QA DATASET; B. Machine Reading Comprehension) 
It would have been obvious having the concept of Zhao to further include the teachings of Lin before effective filing date for natural language information extraction purposes ( Under, Introduction ) 
Regarding claim 3, Lin as above in claim 2, teaches  wherein the reading comprehension dataset is a Stanford Question Answering Dataset (SQuAD)  ( SQuAD, B. Machine Reading Comprehension) 

Regarding claim 5, Zhao as above in claim 4, does not explicitly teach wherein mapping the one or more textual mentions from the set of textual mentions to the same or the similar entity is based on a similarity score 
However Lin teaches wherein mapping the one or more textual mentions from the set of textual mentions to the same or the similar entity is based on a similarity score ( The Named Entity Linking model will be applied to the extracted mention mj to find the entity ej in the knowledge base K . Then we get a set of triples linked to K , extracted from D, Under Framework Overview; conditional probability, Under C. Named Entity Linking) 
It would have been obvious having the teachings of Zhao to further include the concept to Lin before effective filing date for named entity linking ( Under C. Named Entity Linking, Lin) 


Regarding claim 6, Zhao modified by Lin as above in claim 5, does not explicitly teach , wherein the similarity score is weighted based on one or more entity characteristics  ( scoring of the textual content, C. Named Entity Linking)  

Regarding claim 10, arguments analogous to claim 2, are applicable. 
Regarding claim 11, arguments analogous to claim 3, are applicable. 
Regarding claim 13, arguments analogous to claim 5, are applicable. 
Regarding claim 14, arguments analogous to claim 6, are applicable. 
Regarding claim 18, arguments analogous to claim 2, are applicable. 
Regarding claim 19, arguments analogous to claim 3, are applicable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674